Title: From James Madison to William Savage (Abstract), 25 March 1805
From: Madison, James
To: Savage, William


25 March 1805, Department of State. “It is my duty to inform you that the President of the United States, has thought it expedient to appoint James M. Henry to the Agency heretofore held by you. Permit me therefore to request that you will deliver to him the public documents in your possession, and that you will assist him with such explanations as to enable him conveniently to take up the business of the Agency where it ended in your hands. Your several accounts will now be finally settled for which purpose it would be proper that you should make up those which have not been rendered, and authorise your correspondent in the U:States to close them & receive the balance.”
